

115 HR 5967 IH: Export Promotion Act
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5967IN THE HOUSE OF REPRESENTATIVESMay 24, 2018Ms. Kuster of New Hampshire (for herself and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish a single export promotion agency in the executive branch, and for other purposes.
	
 1.Short titleThis Act may be cited as the Export Promotion Act. 2.FindingsCongress finds the following:
 (1)Exporting goods and services is a critical part of the United States economy. A recent study by the International Trade Administration recently found that 11.6 million jobs across the country are directly supported by exports.
 (2)Though United States exports have increased by one-third since 2010 and contributed to roughly one-third of all domestic economic growth, increases in exports have failed to meet lofty goals established by the Administration.
 (3)An important part of helping small- and mid-size businesses begin to export or to access new markets is export assistance provided by the Federal Government.
 (4)Numerous resources for companies exist at Federal agencies, including in the Department of Commerce, the Department of Agriculture, the Small Business Administration, the Department of State, the Export-Import Bank of the United States, the Overseas Private Investment Corporation, and others.
 (5)These Federal agencies offer programs to provide technical and cultural assistance, low-cost financing, and the development of future export markets overseas.
 (6)While these Federal agencies and the programs they operate provide important assistance to United States companies, there is significant overlap among agencies that fails to maximize Federal resources and creates confusion for businesses seeking to navigate the bureaucracy.
 (7)This confusion leads to less effective export promotion, wasted government resources, and an inability to track the success of Federal efforts.
 (8)Specifically, the U.S. Government Accountability Office has found that enhanced collaboration among these efforts could improve Federal agency efforts, reduce overlap, and ease confusion for small businesses.
 (9)Intra-agency efforts have fallen short in providing greater cohesion and communication among Federal export programs.
 (10)The U.S. Government Accountability Office found significant shortcomings at the Trade Promotion Coordination Committee, including a lack of information about total export promotion resources, ineffectiveness in tracking data and outcomes, and a failure to coordinate export promotion resources with governmentwide policies.
 (11)Given the shortcoming of Federal export assistance, significant change is necessary to ensure the United States maintains its global economic competitiveness while small businesses can grow their businesses and create more jobs.
 (12)By consolidating the functions of multiple Federal agencies, including the International Trade Administration, the Office of International Trade of the Small Business Administration, the Trade and Development Agency, the Export Credit Guarantee Program and Facilities Guarantee Program of the Department of Agriculture, and the Bureau of Economic and Business Affairs of the Department of State, into the new Export Promotion Agency in the Department of Commerce, small- and mid-size businesses will be able to utilize a one-stop-shop for export assistance.
 (13)These reforms will reduce waste and overlap to maximize Federal resources, improve businesses’ access to information and assistance by cutting bureaucracy, and allow the Department of Commerce to better track and report to Congress on the effectiveness of its export programs.
 (14)Additionally, including the Trade and Development Agency and the Bureau of Economic and Business Affairs of the Department of State as part of the new agency will strengthen their coordination with traditional export assistance to ensure that United States companies are able to take advantage of new emerging markets overseas.
 3.DefinitionsIn this Act: (1)AgencyThe term Agency means the Export Promotion Agency established under section 4(a).
 (2)FunctionsThe term functions includes authorities, powers, rights, privileges, immunities, programs, projects, activities, duties, and responsibilities.
 (3)PersonnelThe term personnel means officers and employees. (4)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Export Promotion appointed under section 4(b).
			4. Establishment of Export Promotion Agency
 (a)In generalThere is established in the Department of Commerce an agency to be known as the Export Promotion Agency. (b)Under SecretaryThe head of the Agency shall be the Under Secretary of Commerce for Export Promotion, who shall be appointed by the President, by and with the advice and consent of the Senate.
 (c)Transfers of functionsIn accordance with section 7 (relating to transition provisions), there are transferred to the Agency the functions of each of the following:
 (1)The International Trade Administration. (2)The Office of International Trade of the Small Business Administration.
 (3)The Trade and Development Agency. (4)The Export Credit Guarantee Program and the Facilities Guarantee Program of the Department of Agriculture.
 (5)The Bureau of Economic and Business Affairs of the Department of State. (d)Chairperson of TPCCSection 2312(d)(3) of the Export Enhancement Act of 1992 (15 U.S.C. 4727(d)(3)) is amended by inserting , acting through the Under Secretary of Commerce for Export Promotion, after Secretary of Commerce.
 (e)CompensationSection 5314 of title 5, United States Code, is amended by striking and Under Secretary of Commerce for Travel and Tourism and inserting Under Secretary of Commerce for Travel and Tourism, and Under Secretary of Commerce for Export Promotion.
			5.Organizational structure and performance metrics
 (a)In generalThe Under Secretary shall develop the following: (1)An organizational structure for the Agency that consolidates programs and eliminates duplicative programs, where appropriate.
 (2)Metrics designed to measure performance on an annual basis with respect to the following: (A)The total exports from the United States, including exports assisted by the Agency.
 (B)The number of United States business concerns, including small- and medium-sized business concerns, exporting, including exports assisted by the Agency.
 (C)The number and presence of United States business concerns in key foreign markets. (b)ReportNot later than 12 months after the date on which the first Under Secretary takes office, the Under Secretary shall submit to Congress a report that contains matters required under subsection (a).
 6.Annual reports to CongressThe Under Secretary shall submit to Congress an annual report on the operations of the Agency, including the following:
 (1)The effectiveness of its organizational structure and any changes made to that structure developed under section 5(a)(1).
 (2)The data the Agency has received from applying the metrics developed under section 5(a)(2). 7.Transition provisions (a)Acting officials (1)In generalDuring the transition period, pending the advice and consent of the Senate to the appointment of an officer required by this Act to be appointed by and with such advice and consent, the President may designate any officer whose appointment was required to be made by and with such advice and consent and who was such an officer immediately before the effective date of this Act (and who continues in office) or immediately before such designation, to act in such office until the same is filled as provided in this Act. While so acting, such officers shall receive compensation at the higher of—
 (A)the rates provided by this Act for the respective offices in which they act; or (B)the rates provided for the offices held at the time of designation.
 (2)Rule of constructionNothing in this Act shall be understood to require the advice and consent of the Senate to the appointment by the President to a position in the Agency of any officer whose entity or program the functions of which are transferred to the Agency under section 4(c) and whose duties following such transfer are germane to those performed before such transfer.
				(b)Transfer of personnel, assets, obligations, and functions
 (1)In generalUpon transfer of the functions of an entity or program to the Agency under section 4(c)— (A)the personnel, assets, and obligations held by or available in connection with such functions shall be transferred to the Under Secretary for appropriate allocation, subject to the approval of the Director of the Office of Management and Budget and in accordance with the provisions of section 1531(a)(2) of title 31, United States Code; and
 (B)the Under Secretary shall have all functions relating to the entity or program that any other official could by law exercise in relation to the entity or program immediately before such transfer, and shall have in addition all functions vested in the Under Secretary by this Act or other law.
					(2)Incidental transfers
 (A)Authorization of Director of Office of Management and Budget; termination of affairsThe Director of the Office of Management and Budget, at such time or times as the Director shall provide, is authorized and directed to make such determinations as may be necessary with regard to the functions, entities or programs, or portions thereof transferred by this Act, and to make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with such functions, entities or programs, or portions thereof, as may be necessary to carry out the provisions of this Act. The Director shall provide for the termination of the affairs of all entities and programs terminated by this Act and for such further measures and dispositions as may be necessary to effectuate the purposes of this Act.
 (B)Transfer of positions within Senior Executive ServiceAfter consultation with the Director of the Office of Personnel Management, the Director of the Office of Management and Budget is authorized, at such time as the Director of the Office of Management and Budget provides, to make such determinations as may be necessary with regard to the transfer of positions within the Senior Executive Service in connection with functions and entities and programs transferred by this Act.
					(c)Savings provisions
				(1)Completed administrative actions
 (A)In generalCompleted administrative actions of an entity or program shall not be affected by the enactment of this Act or the transfer of the functions of such entity or program to the Agency under section 4(c), but shall continue in effect according to their terms until amended, modified, superseded, terminated, set aside, or revoked in accordance with law by an officer of the United States or a court of competent jurisdiction, or by operation of law.
 (B)DefinitionFor purposes of subparagraph (A), the term completed administrative action includes orders, determinations, rules, regulations, personnel actions, permits, agreements, grants, contracts, certificates, licenses, registrations, and privileges.
 (2)Pending civil actionsSubject to the authority of the Under Secretary under this Act, pending civil actions shall continue notwithstanding the enactment of this Act or the transfer of the functions of an entity or program to the Agency under section 4(c), and in such civil actions, proceedings shall be had, appeals taken, and judgments rendered and enforced in the same manner and with the same effect as if such enactment or transfer had not occurred.
				(3)Proceeding not affected
 (A)In generalThe provisions of this Act shall not affect any proceedings, including notices of proposed rulemaking, or any application for any license, permit, certificate, or financial assistance pending on the effective date of this Act before any entity or program with respect to functions transferred by this Act, but such proceedings or applications, to the extent that they relate to functions transferred, shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made under such orders, as if this Act had not been enacted, and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, or revoked by the head of the Federal agency to which such functions are transferred by this Act, by a court of competent jurisdiction, or by operation of law. Nothing in this subparagraph prohibits the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this Act had not been enacted.
 (B)RegulationsThe Under Secretary is authorized to issue regulations providing for the orderly transfer of proceedings continued under subparagraph (A).
 (d)Termination of entities and programsOn the effective date of this Act, the following entities and programs shall terminate: (1)The International Trade Administration.
 (2)The Office of International Trade of the Small Business Administration. (3)The Trade Development Agency.
 (4)The Export Credit Guarantee Program and the Facilities Guarantee Program of the Department of Agriculture.
 (5)The Bureau of Economic and Business Affairs of the Department of State. 8.ReferencesWith respect to any function of an entity or program transferred to the Agency under section 4(c) to, and exercised on or after the effective date specified in section 9 by, the Under Secretary, any reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to an entity or program of government from which such function is transferred—
 (1)to the head of such entity or program is deemed to refer to the Under Secretary of Commerce for Export Promotion; or
 (2)to such entity or program is deemed to refer to the Export Promotion Agency. 9.Effective dateThis Act takes effect on the date that is 1 year after the date of the enactment of this Act.
		